 1                                                  HONORABLE RICHARD A. JONES
                                                 HONORABLE MICHELLE L. PETERSON
 2

 3

 4
 5

 6
 7

 8                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10

11 INTEGRATIVE HEALTH INSTITUTE
   PLLC d/b/a SOPHIA HEALTH INSTITUTE,           Case No. C20-1471-RAJ-MLP
12 a Washington professional limited liability
   Company; SOPHIA NUTRITION, LLC, a
13 Washington limited liability company;
   SOPHIA EDUCATION, LLC, a Washington           PROTECTIVE ORDER
14 limited liability company; KS
   DISTRIBUTORS LLC, a Washington limited
15 liability company; DIETRICH
   KLINGHARDT, an individual,
16
                         Plaintiffs,
17
            v.
18
   CHRISTINE SCHAFFNER and DANIEL
19 SCHAFFNER, as individuals and the marital
   community thereof; BELLA FIORE KLINIK,
20 PLLC, a Washington professional limited
   liability company; BELLA FIORE
21 ORGANIC SKIN CARE, LLC, a Washington
   limited liability company; BELLA FIORE
22 ORGANICS, LLC, a Washington limited
   liability company,
23
                         Defendants.
24

25

26

     PROTECTIVE ORDER                                        PAGE 1   Bullivant|Houser|Bailey PC
     CASE NO.: C20-C1471-RAJ-MLP                                      925 Fourth Avenue, Suite 3800
                                                                      Seattle, Washington 98104
                                                                      Telephone: 206.292.8930
 1 1.       PURPOSES AND LIMITATIONS

 2          Discovery in this action is likely to involve production of confidential, proprietary, or

 3 private information for which special protection may be warranted. Accordingly, Defendants

 4 hereby petition the court to enter the following Protective Order. Defendants acknowledge that
 5 this agreement is consistent with LCR 26(c). It does not confer blanket protection on all disclosures

 6 or responses to discovery, the protection it affords from public disclosure and use extends only to
 7 the limited information or items that are entitled to confidential treatment under the applicable

 8 legal principles, and it does not presumptively entitle parties to file confidential information under

 9 seal.

10 2.       “CONFIDENTIAL” MATERIAL

11          “Confidential” material shall include the following documents and tangible things

12 produced or otherwise exchanged: documents containing non-public and private, personal

13 information, including documents containing personal financial information; or documents
14 that describe, contain or disclose internal company information, including commercial or

15 financial information including proprietary information, highly sensitive financial

16 information, prospective business or competitive strategies, documents that describe, contain
17 or disclose internal company information including information incorporating proprietary

18 data, know-how, trade secrets, or other valuable commercial information, or material that is
19 held confidential within the company and restricted from outside disclosure or subject to

20 internal controls, the unrestricted disclosure of which to another party or third party could

21 provide that party or third party with an unfair competitive advantage over the designating

22 party or could cause significant, irreparable injury to the designating party that cannot be
23 avoided by less restrictive means, and documents and other information protected by the

24 Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).

25

26

     PROTECTIVE ORDER                                                    PAGE 2     Bullivant|Houser|Bailey PC
     CASE NO.: C20-C1471-RAJ-MLP                                                    925 Fourth Avenue, Suite 3800
                                                                                    Seattle, Washington 98104
                                                                                    Telephone: 206.292.8930
 1 3.       SCOPE

 2          The protections conferred by this agreement cover not only confidential material (as

 3 defined above), but also (1) any information copied or extracted from confidential material;

 4 (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any
 5 testimony, conversations, or presentations by parties or their counsel that might reveal

 6 confidential material.
 7          However, the protections conferred by this agreement do not cover information that is

 8 in the public domain or becomes part of the public domain through trial or otherwise.

 9 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

10          4.1    Basic Principles. A receiving party may use confidential material that is

11 disclosed or produced by another party or by a non-party in connection with this case only

12 for prosecuting, defending, or attempting to settle this litigation. Confidential material may

13 be disclosed only to the categories of persons and under the conditions described in this
14 agreement. Confidential material must be stored and maintained by a receiving party at a

15 location and in a secure manner that ensures that access is limited to the persons authorized

16 under this agreement.
17          4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

18 ordered by the court or permitted in writing by the designating party, a receiving party may
19 disclose any Confidential material only to:

20                 (a)      the receiving party’s counsel of record in this action, as well as employees
21 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

22                 (b)      the officers, directors, and employees (including in house counsel) of the
23 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

24 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

25 designated;

26

     PROTECTIVE ORDER                                                    PAGE 3    Bullivant|Houser|Bailey PC
     CASE NO.: C20-C1471-RAJ-MLP                                                   925 Fourth Avenue, Suite 3800
                                                                                   Seattle, Washington 98104
                                                                                   Telephone: 206.292.8930
 1                 (c)     experts and consultants to whom disclosure is reasonably necessary for this

 2 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 3                 (d)     the court, court personnel, and court reporters and their staff;

 4                 (e)     copy or imaging services retained by counsel to assist in the duplication of

 5 confidential material, provided that counsel for the party retaining the copy or imaging service

 6 instructs the service not to disclose any confidential material to third parties and to immediately
 7 return all originals and copies of any confidential material;

 8                 (f)     during their depositions, witnesses in the action to whom disclosure is

 9 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

10 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

11 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

12 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

13 under this agreement;
14                 (g)     the author or recipient of a document containing the information or a

15 custodian or other person who otherwise possessed or knew the information.

16         4.3     Filing Confidential Material. Before filing confidential material or discussing

17 or referencing such material in court filings, the filing party shall confer with the designating

18 party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating
19 party will remove the confidential designation, whether the document can be redacted, or

20 whether a motion to seal or stipulation and proposed order is warranted. During the meet and

21 confer process, the designating party must identify the basis for sealing the specific

22 confidential information at issue, and the filing party shall include this basis in its motion to
23 seal, along with any objection to sealing the information at issue. Local Civil Rule 5(g) sets

24 forth the procedures that must be followed and the standards that will be applied when a

25 party seeks permission from the court to file material under seal. A party who seeks to

26 maintain the confidentiality of its information must satisfy the requirements of Local Civil

     PROTECTIVE ORDER                                                    PAGE 4     Bullivant|Houser|Bailey PC
     CASE NO.: C20-C1471-RAJ-MLP                                                    925 Fourth Avenue, Suite 3800
                                                                                    Seattle, Washington 98104
                                                                                    Telephone: 206.292.8930
 1 Rule 5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this

 2 requirement will result in the motion to seal being denied, in accordance with the strong

 3 presumption of public access to the Court’s files.

 4 5.       DESIGNATING PROTECTED MATERIAL
 5          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each
 6 party or non-party that designates information or items for protection under this agreement
 7 must take care to limit any such designation to specific material that qualifies under the

 8 appropriate standards. The designating party must designate for protection only those parts of

 9 material, documents, items, or oral or written communications that qualify, so that other

10 portions of the material, documents, items, or communications for which protection is not

11 warranted are not swept unjustifiably within the ambit of this agreement.

12          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
13 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
14 unnecessarily encumber or delay the case development process or to impose unnecessary

15 expenses and burdens on other parties) expose the designating party to sanctions.

16          If it comes to a designating party’s attention that information or items that it
17 designated for protection do not qualify for protection, the designating party must promptly

18 notify all other parties that it is withdrawing the mistaken designation.
19          5.2     Manner and Timing of Designations. Except as otherwise provided in this
20 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

21 ordered, disclosure or discovery material that qualifies for protection under this agreement

22 must be clearly so designated before or when the material is disclosed or produced.
23                  (a)    Information in documentary form: (e.g., paper or electronic documents and
24 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

25 the designating party must affix the word “CONFIDENTIAL” or “Attorney’s Eyes Only” to each

26

     PROTECTIVE ORDER                                                    PAGE 5     Bullivant|Houser|Bailey PC
     CASE NO.: C20-C1471-RAJ-MLP                                                    925 Fourth Avenue, Suite 3800
                                                                                    Seattle, Washington 98104
                                                                                    Telephone: 206.292.8930
 1 page that contains confidential material. If only a portion or portions of the material on a page

 2 qualifies for protection, the producing party also must clearly identify the protected portion(s) (e.g.,

 3 by making appropriate markings in the margins).

 4                  (b)     Testimony given in deposition or in other pretrial proceedings: The parties

 5 and any participating non-parties must identify on the record, during the deposition or other pretrial

 6 proceeding, all protected testimony, without prejudice to their right to so designate other testimony
 7 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

 8 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 9 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

10 at trial, the issue should be addressed during the pre-trial conference.

11                  (c)     Other tangible items: the producing party must affix in a prominent place

12 on the exterior of the container or containers in which the information or item is stored the word

13 “CONFIDENTIAL” or “Attorney’s Eyes Only.” If only a portion or portions of the information
14 or item warrant protection, the producing party, to the extent practicable, shall identify the

15 protected portion(s).

16          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17 designate qualified information or items does not, standing alone, waive the designating

18 party’s right to secure protection under this agreement for such material. Upon timely
19 correction of a designation, the receiving party must make reasonable efforts to ensure that

20 the material is treated in accordance with the provisions of this agreement. In the event that

21 any document that is subject to a claim of privilege or that is protected from discovery as

22 attorney work-product material is inadvertently produced, the party that received the
23 document shall destroy such document and all copies thereof or return the document together

24 with all copies of the document to the producing party promptly after it receives a written

25 notice from the producing party that the document was produced inadvertently.

26

     PROTECTIVE ORDER                                                     PAGE 6     Bullivant|Houser|Bailey PC
     CASE NO.: C20-C1471-RAJ-MLP                                                     925 Fourth Avenue, Suite 3800
                                                                                     Seattle, Washington 98104
                                                                                     Telephone: 206.292.8930
 1         5.4 Meet and Confer Requirement for “Attorney’s Eyes Only” designation. No

 2 document will be designated as “Attorney’s Eyes Only” unless the parties first agree to that

 3 designation. If, after informal negotiations, the parties cannot agree on the designation, the

 4 parties will engage in a good faith effort to meet and confer, as defined by the Local Rules of
 5 practice for civil proceedings before the United States District Court for the Western District

 6 of Washington (“LCR”) 1(c)(6), to agree upon whether the “Attorney’s Eyes Only”
 7 designation is appropriate for the document in question. If, after a good faith effort to meet

 8 and confer, the parties are still unable to agree, the designating party will request a telephonic

 9 motion pursuant to LCR 7(i) to resolve the dispute with the Court’s assistance.

10 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

11         6.1     Timing of Challenges. Any party or non-party may challenge a designation of

12 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

13 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
14 burdens, or a significant disruption or delay of the litigation, a party does not waive its right

15 to challenge a confidentiality designation by electing not to mount a challenge promptly after

16 the original designation is disclosed.
17         6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

18 regarding confidential designations without court involvement. Any motion regarding
19 confidential designations or for a protective order must include a certification, in the motion

20 or in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

21 conference with other affected parties in an effort to resolve the dispute without court action.

22 The certification must list the date, manner, and participants to the conference. A good faith
23 effort to confer requires a face-to-face meeting, a video conference, or a telephone

24 conference.

25         6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

26 intervention, the designating party may file and serve a motion to retain confidentiality under

     PROTECTIVE ORDER                                                  PAGE 7    Bullivant|Houser|Bailey PC
     CASE NO.: C20-C1471-RAJ-MLP                                                 925 Fourth Avenue, Suite 3800
                                                                                 Seattle, Washington 98104
                                                                                 Telephone: 206.292.8930
 1 Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden

 2 of persuasion in any such motion shall be on the designating party. Frivolous challenges, and

 3 those made for an improper purpose (e.g., to harass or impose unnecessary expenses and

 4 burdens on other parties) may expose the challenging party to sanctions. All parties shall
 5 continue to maintain the material in question as confidential until the court rules on the

 6 challenge.
 7 7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

 8 OTHER LITIGATION

 9         If a party is served with a subpoena or a court order issued in other litigation that

10 compels disclosure of any information or items designated in this action as

11 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that party must:

12                 (a)    promptly notify the designating party in writing and include a copy of the

13 subpoena or court order;
14                 (b)    promptly notify in writing the party who caused the subpoena or order to

15 issue in the other litigation that some or all of the material covered by the subpoena or order is

16 subject to this agreement. Such notification shall include a copy of this agreement; and
17                 (c)    cooperate with respect to all reasonable procedures sought to be pursued by

18 the designating party whose confidential material may be affected.
19 8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

20         If a receiving party learns that, by inadvertence or otherwise, it has disclosed

21 confidential material to any person or in any circumstance not authorized under this

22 agreement, the receiving party must immediately (a) notify in writing the designating party
23 of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

24 the protected material, (c) inform the person or persons to whom unauthorized disclosures

25 were made of all the terms of this agreement, and (d) request that such person or persons

26

     PROTECTIVE ORDER                                                   PAGE 8   Bullivant|Houser|Bailey PC
     CASE NO.: C20-C1471-RAJ-MLP                                                 925 Fourth Avenue, Suite 3800
                                                                                 Seattle, Washington 98104
                                                                                 Telephone: 206.292.8930
 1 execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

 2 Exhibit A.

 3         When a producing party gives notice to receiving parties that certain inadvertently

 4 produced material is subject to a claim of privilege or other protection, the obligations of the
 5 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 6 provision is not intended to modify whatever procedure may be established in an e-discovery
 7 order or agreement that provides for production without prior privilege review. The parties

 8 agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 9 9.      NON-TERMINATION AND RETURN OF DOCUMENTS

10         Within 60 days after the termination of this action, including all appeals, each

11 receiving party must return all confidential material to the producing party, including all

12 copies, extracts and summaries thereof. This section shall not apply to documents that,

13 although produced by one party, are lawfully within the rights of the receiving party to
14 retain, including, but not limited to, financial documents produced by one party for a

15 corporation owned, in part, by the other party. Alternatively, the parties may agree upon

16 appropriate methods of destruction.
17         Notwithstanding this provision, counsel are entitled to retain one archival copy of all

18 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
19 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

20 work product, even if such materials contain confidential material.

21         The confidentiality obligations imposed by this agreement shall remain in effect until

22 a designating party agrees otherwise in writing or a court orders otherwise.
23         Nothing in this protective order will be construed to affect any decision of this Court

24 or the rights of the parties under the law with respect to access, possession, or ownership of

25 any thing that is subject to this protective order, or otherwise. Unless otherwise directed or

26 ordered by the Court, rulings on discovery matters or the application of the protective order

     PROTECTIVE ORDER                                                 PAGE 9    Bullivant|Houser|Bailey PC
     CASE NO.: C20-C1471-RAJ-MLP                                                925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
                                                                                Telephone: 206.292.8930
 1 shall not be determinative of the substantive claims in this case. Unless otherwise directed or

 2 ordered by the Court, rulings on discovery matters or the application of the protective order

 3 shall not prohibit or otherwise terminate any rights regarding the substantive claims in this

 4 case.
 5

 6 IT IS SO ORDERED.
 7

 8 IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 9 documents in this proceeding shall not, for the purposes of this proceeding or any other

10 federal or state proceeding, constitute a waiver by the producing party of any privilege

11 applicable to those documents, including the attorney-client privilege, attorney work-product

12 protection, or any other privilege or protection recognized by law.

13
14 DATED: May 28, 2021

15

16
17                                                     A
                                                       MICHELLE L. PETERSON
18                                                     United States Magistrate Judge

19

20

21

22
23

24

25

26

     PROTECTIVE ORDER                                                PAGE 10   Bullivant|Houser|Bailey PC
     CASE NO.: C20-C1471-RAJ-MLP                                               925 Fourth Avenue, Suite 3800
                                                                               Seattle, Washington 98104
                                                                               Telephone: 206.292.8930
 1                                               EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I, ____________________________________ [print or type full name], of

 4 ____________________________________ [print or type full address], declare under
 5 penalty of perjury that I have read in its entirety and understand the Stipulated Protective

 6 Order that was issued by the United States District Court for the Western District of
 7 Washington on [date] in the case of Integrative Health Institute PLLC et al. v. Schaffner et.

 8 al., Case No. C20-1471-RAJ-MLP. I agree to comply with and to be bound by all the terms

 9 of this Stipulated Protective Order and I understand and acknowledge that failure to so

10 comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

11 promise that I will not disclose in any manner any information or item that is subject to this

12 Stipulated Protective Order to any person or entity except in strict compliance with the

13 provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court for the

15 Western District of Washington in Seattle for the purpose of enforcing the terms of this

16 Stipulated Protective Order, even if such enforcement proceedings occur after termination of this
17 action.

18
     Date:
19
     City and State where sworn and signed:
20 Printed name:

21 Signature:

22
23

24

25

26

      PROTECTIVE ORDER                                                     PAGE 11    Bullivant|Houser|Bailey PC
      CASE NO.: C20-C1471-RAJ-MLP                                                     925 Fourth Avenue, Suite 3800
                                                                                      Seattle, Washington 98104
                                                                                      Telephone: 206.292.8930
